TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-14-00705-CV



                                         In re Jack H. Carr


                       ORIGINAL PROCEEDING FROM HAYS COUNTY



                             MEMORANDUM OPINION


                Jack H. Carr has filed a petition for writ of mandamus with accompanying request

for emergency relief. This Court previously stayed the underlying proceedings and execution of any

writ of possession that may have issued, pending a response to Carr’s petition by the real party in

interest.1 Having considered Carr’s petition and the response filed by the real party in interest, we

lift the stay and deny Carr’s petition for writ of mandamus.2




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Filed: November 18, 2014


       1
           See In Re Carr, No. 03-14-00705-CV (Tex. App.—Austin Nov. 7, 2014, order)
(per curiam) (orig. proceeding), available at http://www.txcourts.gov/3rdcoa.
       2
           See Tex R. App. P. 52.8(a).